Corrected Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  

Authorization for this examiner’s amendment was given during telephone communications with Applicant’s representative, Ms. Heather P. Hildreth (Reg. No. 75,978) on October 21, 2021.  In the original claim set, there are two subsequent claims numbered “30”, in which the second Claim 30 causes a double patenting issue with respect to Claim 31.  According to this amendment, the second Claim 30, which is an identical duplicate of Claim 31, is being canceled to correct a typographical error in claim set and to also correct the double patenting issue.  For clarification purposes, the proposed cancellation should be made to the following claim:

Claim 30. (Canceled) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-36383638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siamak Harandi/Primary Examiner, Art Unit 2662